United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60440
                          Summary Calendar



WEN SHENG DONG,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          BIA No. A71 984 806
                         --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Wen Sheng Dong petitions this court to review the decision

of Board of Immigration Appeals (BIA) denying his motion to

reopen immigration proceedings.   We hold that the BIA’s finding

that Dong received legally sufficient notice was supported by

substantial evidence and, therefore, that the denial of the

motion to reopen was not an abuse of discretion.    See Mikhael v.

INS, 115 F.3d 299, 302 (5th Cir. 1997); Pritchett v. INS, 993

F.2d 80, 83 (5th Cir. 1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60440
                               -2-

     We lack jurisdiction to consider Dong’s asylum claim.   See

Witter v. INS, 113 F.3d 549, 554 (5th Cir. 1997).

     Dong’s petition for review is DENIED.